               Case 18-12491-CSS              Doc 437-1       Filed 01/09/19         Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

PROMISE HEALTHCARE GROUP,                                  Case No. 18-12491 (CSS)
LLC, et al.1
                                                           Jointly Administered
                          Debtors.
                                                           Hearing Date: February 1, 2019 at 2:00 p.m. (ET)
                                                           Objections Due: January 23, 2019 at 4:00 p.m. (ET)


                      NOTICE OF MOTION OF MARY ANN COWEN FOR
                          RELIEF FROM THE AUTOMATIC STAY

              PLEASE TAKE NOTICE that on January 9, 2019, Mary Ann Cowen (“Movant”),
by and through her undersigned counsel filed the Motion of Mary Ann Cowen for Relief from
the Automatic Stay (the “Motion”).

               PLEASE TAKE FURTHER NOTICE that any party wishing to oppose the entry
of an order granting the relief requested in the Motion must file a response or objection
(“Objection”) if any, to the Motion with the Clerk of the United States Bankruptcy Court for the
District of Delaware, 824 North Market Street, 3rd Floor, Wilmington, Delaware 19801 on or
before January 23, 2019 at 4:00 p.m. (Eastern Time) (the “Objection Deadline”). At the



1
         The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax
         identification number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional
         Rehabilitation Hospital, L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group,
         LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of
         Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
         LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP
         Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953),
         Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise
         Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los
         Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of
         Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc.
         (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise
         Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
         Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057),
         Promise Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of
         Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius
         Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535),
         Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC
         (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823),
         Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and
         PHG Technology Development and Services Company, Inc. (7766). The mailing address for the Debtors,
         solely for purposes of notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
             Case 18-12491-CSS         Doc 437-1     Filed 01/09/19     Page 2 of 2



same time, you must serve such Objection upon the undersigned counsel for the Movant so as to
be received on or before the Objection Deadline.

               PLEASE TAKE FURTHER NOTICE that only objections made in writing and
timely filed and received, in accordance with the procedures above, will be considered by the
Bankruptcy Court at such hearing.

           PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE MOTION
WILL BE HELD ON FEBRUARY 1, 2019 AT 2:00 P.M. (EASTERN TIME) BEFORE THE
HONORABLE CHRISTOPHER S. SONTCHI AT THE UNITED STATES BANKRUPTCY
COURT FOR THE DISTRICT OF DELAWARE, 824 N. MARKET STREET, 5TH FLOOR,
COURTROOM #6, WILMINGTON, DELAWARE 19801.

          IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT
FURTHER NOTICE OR HEARING.

               The attorneys for the parties shall confer with respect to the issues raised by the
Motion in advance for the purpose of determining whether a consent judgment may be entered
and for the purpose of stipulating to relevant facts.

Dated: January 9, 2019
       Wilmington, DE                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                             /s/ Paige N. Topper
                                             Curtis S. Miller (No. 4583)
                                             Paige N. Topper (No. 6470)
                                             1201 North Market Street, 16th Floor
                                             Wilmington, DE 19801
                                             Telephone: 302.658.9200
                                             Facsimile: 302.658.3989
                                             Email: cmiller@mnat.com
                                                     ptopper@mnat.com

                                             and

                                             Jacquelynn D. Carmichael
                                             EISENBERG, GILCHRIST & CUTT
                                             900 Parkside Tower
                                             215 South State Street
                                             Salt Lake City, Utah 84111
                                             Email: jcarmichael@egclegal.com

12478889.1                                   Counsel for Mary Ann Cowen




                                                2
